Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sep. 29, 2021. Claims 1-14 and 18-22 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 21. (Currently Amended) A pharmaceutical composition, comprising: a peptide comprising the amino acid sequence of: 
GSKVSALKEKVSALKEKVSALKEKVSALKEKVSALKEGSGGGSGGGSGGGSNSIALKNNTLWTGPKPEANCITEYGKONPDSKLTLILVKNGGIVNGYVTLMGASDYVNTL FKNKNVSINVELYFDATGHILPDSSSLKTDLELKYKOTADFSARGEMPSTTAYPFSLPNAGTHNENYIFGOCYYKASDGALFPLEVTVMLNKRLPDSRTSYVMTFLWSLNAGLAPETTOATLITSPETFSYIREDDGSKVSALKEKVSALKEKVSALKEKVSALKEKVSALKEGSGGGSGGGSGGGSNSIALKNNTLWTGPKPEANCIIEYGKQNPDSKLTLILVKNGGIVNGYVTLMGASDYVNTLFKNKNVSINVELYFDATGHILPDSSSLKTDLELKYKQTADFSARGF(SEQ ID NO: 31 with the optional N-terminal methionine absent); and a pharmaceutically acceptable carrier.

Note: SEQ ID NO: 31 comprises SEQ ID NO: 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art references have been identified teaching or suggesting SEQ ID NOs: 5-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1-14 and 18-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648